I do not think there is any reversible error in this case. While the statute directing the manner of selecting the venire is mandatory, still, I do not think the Legislature contemplated, nor can the courts be justified in holding that a harmless error or an immaterial violation of the provisions of the statute in reference to selecting a venire should operate to reverse a case. The facts show that there were originally 520 names in the box from which the venire was drawn; that 150 names were drawn from said box, leaving 370 names, from which appellant's venire was selected. It occurs to me that this would be such an immaterial violation, if violation at all, of the provisions of the statute as would not authorize a reversal of this case. Furthermore, as I understand the law, the charge of the court on accomplices is in strict accord with the approved precedents of this court. Therefore, I do not agree with the opinion of the majority. *Page 139